Citation Nr: 0015351	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-18 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an apportionment of the veteran's improved 
disability pension benefits on behalf of his son, Juan, in 
the custody of the appellant.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated August 20, 1999, which vacated 
a March 1998 Board decision and remanded the case for further 
development.  The matter arose from a March 1997 decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Montgomery, Alabama.  


REMAND

In its August 1999 order the Court granted a motion to vacate 
and remand the issue on appeal.  It was specifically noted 
that the Board failed to consider all of the veteran's 
reported income and failed to adequately address the 
appellant's claim that the veteran had other earned income 
while working sporadically since 1994 and from the employment 
of his present spouse.  The Court noted an adequate 
articulation of the reasons and bases for Board findings and 
conclusions includes an analysis of the credibility and 
probative value of all of the evidence.  See 38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 1999); Tucker v. West, 11 
Vet. App. 369, 373 (1998).  Therefore, the Board finds 
additional development is required.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
appellant provide additional detailed 
information as to her claim that the 
veteran earned other income while working 
sporadically since 1994 and from the 
employment of his present spouse.  

2.  The RO should take appropriate action 
to investigate whether or not the veteran 
received income in addition to the 
reported income of record.  All pertinent 
information obtained should be added to 
the claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review its 
apportionment decision in light of any 
financial information received from the 
appellant as well as any furnished by the 
veteran.  Any additional development 
deemed necessary as a result of review of 
said financial information should be 
undertaken by the RO.

If the benefit sought is not granted to the appellant's 
satisfaction, the appellant and the veteran should be sent a 
supplemental statement of the case and be afforded the 
appropriate time in which to respond.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



